DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

acquiring unit,” “a computing unit,” and “a compensating unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim ([0083]-[0091]; Fig. 5).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 9-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhang (U.S. Pub. No. US 2018/0322834 A1).

As to claim 9, Zhang (Figs. 1-6) teaches a spliced display panel, comprising: 
a storage unit (a first storage unit 110; Fig. 6) configured to compress a plurality of partitions (480*270 areas), each of which has n columns and m rows of pixels, where n and m are equal to 4 or are multiples of 4 (e.g., an 8x8 pixel area; Figs. 1 and 4), and configured to store an initial compensation value for a first pixel in each of the plurality of partitions (storing a default mura compensation value corresponding to a first pixel in each area; S110; Fig. 3); 
a compute-and-compensate unit (a calculation compensation unit 120; Fig. 6) configured to compute, for the each of the plurality of partitions, initial compensation values for the pixels except the first pixel by linear interpolation according to initial compensation values for first pixels in adjacent partitions, and configured to compensate the spliced display panel for a mura phenomenon (based on the stored 481*271 mura compensation values and linear interpolation calculation, the mura compensation values for pixels in the same area other than the first pixel are obtained; as a result, the mura compensation values corresponding to all the pixels can be obtained and mura compensation to the display panel is performed; [0055], lines 1-8; S120; Fig. 3);
an acquiring unit (a storage sub-unit 141; Fig. 6) configured to acquire initial compensation values for a plurality of spliced partitions, which are disposed close to two sides of a spliced line of the spliced display panel (initial grayscale compensation values from the initial grayscale curve equation which is y = axn + bxn-1 + … + cx + d wherein y is a mura compensation value, n is an integer greater than or equal to 2, a is a non-zero rational number, b, …, c, d are rational number; x is the number of pixels spaced apart between the pixel with compensation valued to be calculated in the X-th area and a reference pixel in the column direction; [0061], lines 1-2; [0062], lines 1-6; [0063], lines 1-30; [0063], lines 1-30; Figs. 3-4); 
a computing unit (a calculation unit 150; Fig. 6) configured to obtain secondary compensation values for the plurality of spliced partitions according to a secondary compensation formula and the initial compensation values for the plurality of spliced partitions (obtaining supplementary mura compensation values for the X-th area other than the first pixel; according to a final grayscale compensation curve equation and the initial grayscale compensation values from the initial grayscale curve equation stored in a storage sub-unit 141; [0068], lines 1-4; [0065], lines 1-3; S150) (Fig. 3); and
a compensating unit (a compensation unit 160; Fig. 6) configured to compensate the plurality of spliced partitions (480*270 areas) for a mura phenomenon for the second time according to the secondary compensation values (re-perform the mura compensation to the X-th area; [0070], lines 1-3) (Figs. 1 and 3-6).

As to claim 10, Zhang teaches 
wherein the spliced display panel (a display panel; Fig. 1) consists of a plurality of liquid crystal display panels spliced together (a liquid crystal display; [0003], lines 1-6).

As to claim 17, Zhang teaches 
wherein n is equal to m (e.g., an 8 columns x8 rows pixel area; Figs. 1 and 4). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hu (U.S. Pub. No. US 2017/0243562 A1).

As to claim 1, Zhang (Figs. 1-6) teaches a method of compensating a spliced display panel (a display panel; Fig. 1) for a mura phenomenon, the method comprising: 
defining a plurality of partitions (480*270 areas), each of which has n columns and m rows of pixels, where n and m are equal to 4 or are multiples of 4 (e.g., an 8x8 pixel area; Figs. 1 and 4), and storing an initial compensation value for a first pixel in each of the plurality of partitions (storing a default mura compensation value corresponding to a first pixel in each area; S110; Fig. 3); 
for the each of the plurality of partitions, computing initial compensation values for the pixels except the first pixel by linear interpolation according to initial compensation values for first pixels in adjacent partitions, and compensating the plurality of partitions for a mura phenomenon (based on the stored 481*271 mura compensation values and linear interpolation calculation, the mura compensation values for pixels in the same area other than the first pixel are obtained; as a result, the mura compensation values corresponding to all the pixels can be obtained and mura compensation to the display panel is performed; [0055], lines 1-8; S120; Fig. 3); 
acquiring initial compensation values for pixels in a plurality of spliced partitions, which are disposed close to two sides of a spliced line  of the spliced display panel (initial grayscale compensation values from the initial grayscale curve equation which is y = axn + bxn-1 + … + cx + d wherein y is a mura compensation value, n is an integer greater than or equal to 2, a is a non-zero rational number, b, …, c, d are rational number; x is the number of pixels spaced apart between the pixel with compensation valued to be calculated in the X-th area and a reference pixel in the column direction; [0061], lines 1-2; [0062], lines 1-6; [0063], lines 1-30; [0063], lines 1-30; Fig. 4); and 
obtaining secondary compensation values for the pixels in the plurality of spliced partitions (obtaining supplementary mura compensation values for the X-th area other than the first pixel; [0068], lines 1-4) according to a secondary compensation formula (a final grayscale compensation curve equation; [0065], lines 1-3) and the initial compensation values (the initial grayscale compensation values from the initial grayscale curve equation stored in a storage sub-unit 141) for the pixels in the plurality of spliced partitions (480*270 areas) in order to compensate the plurality of spliced partitions for a mura phenomenon for the second time (re-perform the mura compensation to the X-th area; [0070], lines 1-3) (Figs. 1 and 3-6).
Zhang does not expressly teach acquiring an initial compensation value for each of the pixels through a measuring device.
Hu (Figs. 1-8) teaches 
acquiring an initial compensation value for each of the pixels through a measuring device (the measured luminance of each pixel is then compared with a theoretical luminance calculated based on the display data provided to each pixel, to generate a luminance difference between the measured luminance and corresponding theoretical value; a compensation value (e.g., a grayscale correction coefficient) for each pixel may be derived from the luminance difference; [0040], lines 7-13; Figs. 1-2; a compensation data table may be generated for the purpose of compensating mura defects; [0041], lines 1-2; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a compensation data table as taught by Hu in pixels in a mura compensation method of Zhang because a compensation data table saves a computation time in calculating mura compensation values for the purpose of compensating mura defects.

As to claim 8, Zhang teaches 
wherein n is equal to m (e.g., an 8 columns x8 rows pixel area; Figs. 1 and 4).

Allowable Subject Matter
11.		Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art or record, Zhang and Hu, either individually or in combination, does not teach a limitation “wherein multiple rows of pixels are arranged along a direction vertical to the spliced line in each of the plurality of spliced partitions, each row of pixels corresponds to a central value which is an initial compensation value for a pixel located in the each row of pixels and in the middle of the each of the plurality of spliced partitions, and for the each row of pixels, the secondary compensation formula comprises the central value to which the each row of pixels corresponds” of claim 2 in combination with other limitations of the base claim.

Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (U.S. Pub. No. US 2018/0322833 A1) is cited to teach a mura compensation method for display panel and display panel to alleviate the non-uniform luminance problem of the liquid crystal display panel.
Kim (U.S. Pub. No. US 2015/0187289 A1) is cited to teach a method of compensating a mura defect of a display apparatus for improving a sharp linear mura and sidedness intensity difference.

Inquiries

13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691